UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
MONIQUE MURRAY, et al.,

                                 Plaintiffs,                                16-cv-8072 (PKC)

                -against-                                                         ORDER


CITY OF NEW YORK,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.:

                The parties shall submit a letter in 21 days explaining in greater detail their

proposed stipulation. The letter should at a minimum address the following:


            1. Explain what is meant in paragraph 3 that “The parties agree that the following

                claims will not be tried by the jury. . . .” To whom will they be tried and when?

                Is this intended to mean that the claims will be dropped?

            2. Please agree upon and submit the proposed question to be submitted to the jury.

            3. Please explain what is meant in paragraph 11 by “the parties agree to submit all

                unresolved issues that affect the calculation of damages and/or the issue of the

                amount of fees and expenses owed to the Court for a determination without a

                jury.” Based on what evidentiary record would the Court decide it? Would there

                be a trial?


                The Court asks these questions because the parties have a good track record on

agreeing to submit issues to the Court for resolution but a poor track record on resolving fact
questions without the Court. Please explain why the Court ought not appoint a Special Master at

the parties’ expense.



               SO ORDERED.




Dated: New York, New York
       April 3, 2020




                                             -2-
